Order entered December 20, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00394-CR

                   SEDRIC DEJUAN BRAXTON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-99731-N

                                     ORDER

      Before the Court is the State’s December 8, 2022 motion to abate this

appeal, noting that the trial court’s judgment is not on the correct form. The State

asks the Court to abate this appeal so that the trial court can enter its judgment

using the correct form, and reflect that appellant’s post-adjudication community

supervision was revoked.

      We GRANT the motion to the extent we ORDER the trial court to hold a

hearing, WITHIN THIRTY DAYS of the date of this order, to determine whether
the trial court’s April 18, 2022 judgment is incorrect and should be corrected. If the

trial court determines the judgment is incorrect, the trial court SHALL enter a

corrected judgment. If necessary, the trial court may (1) review the reporter’s

record from the June 28, 2021 juvenile transfer hearing and the April 18, 2022,

revocation hearing and (2) make findings of fact.        If the trial court enters a

corrected judgment and/or findings of fact, the court shall cause them to be filed in

a supplemental clerk’s record with this Court WITHIN TEN DAYS of the date of

the trial court’s hearing.

      We DIRECT the Clerk to send copies of this order to the Honorable Hector

Garza, Presiding Judge, 195th Judicial District Court; to Velma Loza, official court

reporter, 195th Judicial District Court; to Felicia Pitre, Dallas County District

Clerk; and to counsel for all parties.

      We ABATE this appeal so the trial court may hold a hearing. The appeal

will be reinstated when the supplemental clerk’s record is filed, or the Court deems

it appropriate to do so.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE